Exhibit 10.48
 
ADDENDUM TO EMPLOYMENT AGREEMENT
 
This agreement (”Agreement”) is an addendum to the employment agreement
(“Employment Agreement) dated as of May 6, 2010, between TOMMY HILFIGER GROUP
B.V., a private limited liability company organized under the laws of the
Netherlands and FRED GHERING (together the “Parties”), signed on November 1,
2010.
 
The Parties and PRINCE 1 B.V., a private limited liability company organized
under the laws of the Netherlands,
 
AGREE that with an immediate effect PRINCE 1 B.V. takes over TOMMY HILFIGER
GROUP B.V.’s rights and obligations arising from the Employment Agreement, and
that as a result FRED GEHRING is, from this moment on, employed by PRINCE 1
B.V.;
 
After the take-over as outlined above, the Parties will have no claims against
each other and grant each other full and final discharge (finale kwijting) in
respect of any rights and obligations arising from the Employment Agreement;
 
IN WITNESS WHEREOF, the Parties and PRINCE 1 B.V. hereto have duly executed this
agreement.
 
TOMMY HILFIGER GROUP B.V.
 
By:  /s/ Fred Gehring
   /s/ Ludo Onnink
Name:  Fred Gehring
Name:  Ludo Onnink
 
Title:
   
Date:   December 31, 2010
Date: :   December 31, 2010



 
PRINCE 1 B.V.
 
By:  /s/ Fred Gehring
   /s/ Ludo Onnink
Name:  Fred Gehring
Name:  Ludo Onnink
   
Date: :   December 31, 2010
Date: :   December 31, 2010
     
  /s/ Fred Gehring
 
Fred Gehring
     
Date:  December 31, 2010



 